DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 06/29/2020.
Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11- 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. US 20190103954 A1 hereinafter Lee.

Regarding claim 1. Lee discloses A method for downlink bandwidth part (BWP) activation and deactivation, applied to a terminal device, the method comprising: performing, based on control of a network side, activation and deactivation to at least one downlink BWP configured on a carrier, fig. 2; [0081], [0082]; base station (or network access node) establishes and configures connection 205 for activation, deactivation of downlink bandwidth parts (BWPs), one or more CCs may be configured with one or more BWPs, (please read, bandwidth part (BWP) or component carrier (CC). 

Regarding claim 2. Lee discloses, wherein activation and deactivation of the at least one downlink BWP is controlled by downlink control information (DCI), [0083]: base station may transmit a DCI on BWP (selected BWP), or an inactivity timer corresponding to the downlink BWP. 

Regarding claim 3. Lee discloses, wherein activation and deactivation of the at least one downlink BWP is controlled by the DCI comprises: determining, based on an index in the DCI, a BWP to be activated indicated by the network side, [0047]; [0093]: the DCI transmitted by the network side/base station may include an index into the table to activate or deactivate one or more BWPs. 

Regarding claim 11. Lee discloses A terminal device, comprising: a processor, configured to perform, based on control of a network side, activation and deactivation to at least one downlink bandwidth part (BWP) configured on a carrier, fig. 2; [0081], [0082]; activation, deactivation of downlink bandwidth part (BWP), one or more CCs may be configured with one or more BWPs, (please read, bandwidth part (BWP) or component carrier (CC). 

Regarding claim 12. Lee discloses, wherein the processor is configured to control activation and deactivation of the at least one downlink BWP by downlink control information (DCI), [0083]: base station may transmit a DCI on BWP (selected BWP), or an inactivity timer corresponding to the downlink BWP. 

Regarding claim 13. Lee discloses The terminal device of claim 11, further comprising a network interface, wherein: the processor is configured to: receive a media access control (MAC) control element (CE) through the network interface, [0042], [0047], [0093]; the base station may indicate to the UE to activate, deactivate, BWPs via a medium access control (MAC) control element (CE) transmitted over physical control shared data channel; and 
	acquire a bitmap corresponding to the at least one downlink BWP from the MAC CE, and determine, based on each bit in the bitmap, [0042]; to activate, deactivate, BWPs via a medium access control (MAC) control element (CE) transmitted over physical control shared data channel, activation or deactivation of the BWP corresponding to the bit, [0093]; a bitmap in which each bit indicates activated and deactivated BWPs in accordance with the order of the number of BWPs. 

Regarding claim 14. The terminal device of claim 12, wherein the processor is configured to determine, based on an index in the DCI, a BWP to be activated indicated by the network side, [0047]; [0093]: the DCI transmitted by the network side/base station may include an index into the table to activate or deactivate one or more BWPs. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 20190103954 A1 hereinafter Lee in view of Rico et al. US 2018/0007707 A1 hereinafter Rico. 

Regarding claim 4. Lee discloses, wherein the DCI is carried on a physical downlink control channel (PDCCH), fig. 3; [0096]; BWP 305 used to transmit PDCCH transmission such as DCI that may be used to control activation, deactivation, (however, Lee does not disclose scrambled with a cell radio network temporary identifier (C-RNTI). 
	Rico discloses scrambled with a cell radio network temporary identifier (C-RNTI), [0053]; PDCCH can carry DCI messages (in other words, DCI carried on PDCCH) scrambled with C-RNTI.
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Lee with Rico to provide downlink schedule assignment on specified component carrier, see [0053]-[0053]. 

Regarding claim 5. Lee discloses, further comprising: 
acquiring, on the downlink BWP in an active state, downlink transmission on the BWP to be activated, [0101]; BWP previously activated can activate one or multiple SCells 410 via BWP DCI signaling/downlink transmission on the BWP to be activated for the SCells (however, Lee does not disclose when the DCI is carried on the PDCCH scrambled with the C-RNTI). 
Rico discloses scrambled with a cell radio network temporary identifier (C-RNTI), [0053]; PDCCH can carry DCI messages (in other words, DCI carried on PDCCH) scrambled with C-RNTI.
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Lee with Rico to provide downlink schedule assignment on specified component carrier, see [0053]-[0053]. 

Regarding claim 15. Lee discloses, wherein the DCI is carried on a physical downlink control channel (PDCCH), fig. 3; [0096]; BWP 305 used to transmit PDCCH transmission such as DCI that may be used to control activation, deactivation, (however, Lee does not disclose scrambled with a cell radio network temporary identifier (C-RNTI). 
	Rico discloses scrambled with a cell radio network temporary identifier (C-RNTI), [0053]; PDCCH can carry DCI messages (in other words, DCI carried on PDCCH) scrambled with C-RNTI.
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Lee with Rico to provide downlink schedule assignment on specified component carrier, see [0053]-[0053]. 

Allowable Subject Matter
Claim 6-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        9/27/2021


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414